           Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 1 of 25




                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK



STATE OF NEW YORK; STATE OF                      Civil No.: 1:21-cv-252
CONNECTICUT; STATE OF DELAWARE;
COMMONWEALTH OF
MASSACHUSETTS; STATE OF NEW
JERSEY; and the CITY OF NEW YORK,                COMPLAINT FOR
                                                 DECLARATORY AND
                     Plaintiffs,                 INJUNCTIVE RELIEF

             v.

ANDREW R. WHEELER, in his official               (Clean Air Act, 42 U.S.C. §§ 7401 et
capacity as Administrator of the United          seq.)
States Environmental Protection Agency;
and the UNITED STATES
ENVIRONMENTAL PROTECTION
AGENCY,
                  Defendants.


      Plaintiffs New York, Connecticut, Delaware, Massachusetts, New Jersey, and

the City of New York (collectively, Plaintiff States) allege as follows:


                                   INTRODUCTION

      1.     Plaintiff States sue for declaratory and injunctive relief through the

citizen suit provision of the Clean Air Act (Act) against Andrew R. Wheeler, in his

official capacity as Administrator of the United States Environmental Protection

Agency, and against the United States Environmental Protection Agency (together,

EPA). For years, Plaintiff States have struggled to attain and maintain the federal

air quality standards for ozone, a pollutant that harms people and ecosystems and is

the principal component of “smog.” Plaintiff States’ struggles are due in large part to




                                            1
           Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 2 of 25




the excessive amounts of ozone pollution that are emitted by sources in upwind States

and carried by prevailing winds into Plaintiff States. The Act requires upwind States

to submit to EPA, for approval or disapproval within a statutorily mandated

timeframe, plans that fully eliminate those unlawful quantities of pollution being

transported downwind. And if EPA disapproves an upwind States’ plan as deficient,

that determination triggers EPA’s duty to craft a federal plan for that State within a

set timeframe. By failing to timely act on a number of plans submitted by upwind

States, EPA is disregarding its mandatory duty and harming Plaintiff States that are

entitled to relief under the Good Neighbor Provision.

      2.     Plaintiff States ask the Court to order EPA to carry out the agency’s

mandatory statutory duty to approve or disapprove state implementation plans

(SIPs) submitted by Indiana, Kentucky, Michigan, Ohio, Texas, and West Virginia

(Upwind States) under 42 U.S.C. § 7410(a)(2)(D)(i)(I), known as the “Good Neighbor

Provision,” for the 2015 ozone national ambient air quality standards (NAAQS). This

complaint refers to the portions of the Upwind States’ SIPs that were submitted to

EPA pursuant to the Good Neighbor Provision for the 2015 ozone NAAQS (and are

the subject of EPA’s overdue action here) as “Good Neighbor SIPs.”

      3.     EPA has not made the required determinations approving or

disapproving these Good Neighbor SIPs within 12 months of their being determined

or deemed complete, as required by the Act. 42 U.S.C. § 7410(k)(2) & (3).

      4.     As a result, EPA is subject to suit under the Act and may be enjoined to

comply with its mandatory duty.




                                          2
           Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 3 of 25




      5.     To protect the public from unhealthy ozone levels, in 2015 EPA

published revised NAAQS for ozone, setting more stringent benchmarks for allowable

ambient ozone pollution, which every State must attain (and thereafter maintain) by

deadlines set in the Act. 80 Fed. Reg. 65,292 (Oct. 26, 2015). The New York-Northern

New Jersey-Long Island, NY-NJ-CT metropolitan area (New York Metropolitan

Area), which encompasses nine counties in New York (including all of New York City),

twelve counties in New Jersey and three counties in Connecticut, faces an attainment

deadline in August 2024, based on air quality measured in 2021, 2022 and 2023. The

Philadelphia-Wilmington-Atlantic      City,   PA-NJ-MD-DE      metropolitan    area

(Philadelphia Metropolitan Area), which includes portions of plaintiffs Delaware and

New Jersey, and the Greater Connecticut Area, which includes five Connecticut

counties not in the New York Metropolitan Area, both face attainment deadlines in

2021, based on air quality measured in 2018, 2019 and 2020.

      6.     Air pollution from each of the Upwind States significantly contributes

to nonattainment of the 2015 ozone NAAQS, or interferes with maintenance of the

2015 ozone NAAQS, in one or more of the Plaintiff States. Therefore, the Plaintiff

States need either fully complaint Upwind State Good Neighbor SIPs approved and

in place, or if the Upwind States’ Good Neighbor SIPs are deficient, disapproval by

EPA triggering EPA’s obligation to promulgate backstop federal implementation

plans (FIPs) within two years to prevent excessive ozone pollution from these Upwind

States. See 42 U.S.C. § 7410(c)(1).




                                          3
             Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 4 of 25




       7.     Time is of the essence for the Plaintiff States: EPA’s failure to take

immediate action to ensure the Upwind States cut air pollution will both prolong

harms to the health of our residents from high ozone levels and foreclose the ability

of certain Plaintiff States to demonstrate attainment of the 2015 ozone NAAQS by

their statutory attainment deadlines. Notably, compliance with the New York

Metropolitan Area’s upcoming statutory attainment deadline will be determined in

part by average ozone measurements for the 2021 ozone season, which will begin in

a few short weeks.

       8.     Plaintiff States ask the Court to find that EPA violated the Act when it

failed, within the Act’s 12-month timeframe, to approve or disapprove each Upwind

State’s Good Neighbor SIP—the portions of each Upwind State’s SIP purporting to

fulfill that State’s Good Neighbor Provision obligations—for the 2015 ozone NAAQS.

       9.     The Court should order EPA to take final action approving or

disapproving each of the Upwind States’ Good Neighbor SIPs by a date certain.

       10.    Plaintiff States also seek all available litigation costs, including

reasonable attorneys’ fees, under section 304(d) of the Act, 42 U.S.C. § 7604(d).


                                  JURISDICTION

       11.    This Court has subject matter jurisdiction over this action pursuant to

section 304(a)(2) of the Act, 42 U.S.C. § 7604(a)(2), which authorizes any person, after

due notice, to sue to compel the performance of a nondiscretionary duty under the

Act.




                                           4
             Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 5 of 25




       12.    The Court also has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction) and 28 U.S.C. § 1361 (suits to compel officer or agency actions).


                                        NOTICE

       13.    In satisfaction of section 304(b) of the Act, 42 U.S.C. § 7604(b), and 40

C.F.R. part 54, Plaintiff States sent notice to EPA on September 17, 2020, of their

intention to file suit for EPA’s failure to perform the nondiscretionary duties

described here. A copy of the notice letter is attached as Exhibit 1.

       14.    The statutory 60-day notice period has now expired without action by

EPA.

                                         VENUE

       15.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391(e) because

this suit names an agency of the United States and an officer of the United States

acting in his official capacity, and a substantial part of the events or omissions giving

rise to the Plaintiff States’ claims occurred in this judicial district.

       16.    EPA’s failure to approve or disapprove the Good Neighbor SIPs prolongs

the risk of harm from high ozone levels to millions of residents in each of the Plaintiff

States and hinders attainment and maintenance of the 2015 ozone NAAQS in areas

including without limitation, in the New York Metropolitan Area, which includes

New York counties located in this judicial district.


                                        PARTIES

       17.    Plaintiff States—sovereign States and the City of New York—bring this

action on behalf of their residents and on their own behalf to protect their respective


                                             5
             Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 6 of 25




interests as administrators of healthcare programs and schools, as employers, and as

regulators and sovereigns responsible for protecting and preserving natural resources

held in trust.

       18.    Plaintiff States are all “persons” defined by section 302(e) of the Act, 42

U.S.C. § 7602(e).

       19.    EPA is the federal agency charged with implementing the Act.

       20.    Andrew R. Wheeler is the Administrator of EPA and is sued in his

official capacity.

       21.       As a result of EPA’s failure to timely regulate upwind ozone pollution,

Plaintiff States have suffered and will continue to suffer harm from the interstate

transport of air pollution. Sources of air pollution in each of the Upwind States cause

air quality problems within the Plaintiff States, and those upwind sources

significantly contribute to nonattainment and maintenance problems for the 2015

ozone NAAQS in areas within Plaintiff States’ jurisdictions to the detriment of the

health and welfare of our residents.

       22.    If EPA does not require Upwind States to timely reduce their emissions

as the law requires, certain downwind Plaintiff States will be unable to come into

attainment by the upcoming statutory deadlines for attaining clean air, which will

trigger even more stringent and costly regulatory obligations for those Plaintiff

States.




                                             6
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 7 of 25




                            STATUTORY BACKGROUND

      23.    The Clean Air Act seeks to “protect and enhance the quality of the

Nation's air resources so as to promote the public health and welfare and the

productive capacity of its population.” 42 U.S.C. § 7401(b)(1). EPA’s establishment of

NAAQS is one of the principal means of addressing the most common pollutants such

as ozone. Establishment and implementation of the ozone NAAQS relies on

cooperative partnership between federal, State and local governments. See, e.g., 42

U.S.C. § 7402(a) (describing the EPA Administrator’s responsibility to encourage

“cooperative activities” by the States and local governments as well as Federal

departments and agencies to prevent and control air pollution).

      24.    Sections 108 and 109 of the Act require EPA to establish and periodically

revise NAAQS that reflect the maximum allowable ambient air concentrations for

certain pollutants. 42 U.S.C. §§ 7408-7409. The NAAQS must be set at levels that

are protective of public health and public welfare. Id. § 7409(b).

      25.    States have primary responsibility for ensuring that air quality within

their borders meets these standards. See 42 U.S.C. § 7410(a). Within three years of

EPA promulgating a new or revised ozone NAAQS, each State must submit a SIP

that provides for the “implementation, maintenance, and enforcement” of the NAAQS

by statutory attainment deadlines. Id. § 7410(a)(1). These plans are often referred to

as “Infrastructure” SIPs.

      26.    An Infrastructure SIP must meet the requirements of 42 U.S.C. §

7410(a)(2), including the requirements of the Good Neighbor Provision. The Good

Neighbor Provision requires that each State’s Infrastructure SIP contain adequate


                                          7
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 8 of 25




provisions to prohibit sources within the State from emitting air pollution in amounts

that will “contribute significantly to nonattainment in, or interfere with maintenance

by, any other State with respect to any [NAAQS].” 42 U.S.C. § 7410(a)(2)(D)(i)(I).

      27.    The Act requires EPA to determine whether each State has submitted

an administratively complete SIP, including an Infrastructure SIP, “no later than 6

months after the date, if any, by which a State is required to submit the plan or

revision.” 42 U.S.C. § 7410(k)(1)(B).

      28.    If a State fails to submit any required element of a SIP, including

provisions that ensure the State’s compliance with the Good Neighbor Provision, that

State’s SIP is deemed incomplete and EPA has a non-discretionary duty to make a

determination that the State failed to submit the required SIP. Id.

      29.    Conversely, when a State submits a SIP, the Administrator must

determine that it is complete or incomplete.

      30.    Where the Administrator does not make any such affirmative

determination by six months after the date of submission, the SIP “shall on that date

be deemed by operation of law to meet such minimum criteria.” Id. § 7410(k)(1)(B).

      31.    Once an Infrastructure SIP submission is complete (either by EPA

determination or by operation of law), EPA must approve or disapprove the SIP

within 12 months. See 42 U.S.C. § 7410(k)(2) (“[w]ithin 12 months of a determination

by the Administrator (or a determination deemed by operation of law) . . . the

Administrator shall act on the submission in accordance with paragraph (3)”

(emphasis added)).




                                          8
             Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 9 of 25




       32.    The Administrator’s action must consist of either an approval (in whole

or in part) or disapproval (in whole or in part) of the SIP, but “[t]he plan revision shall

not be treated as meeting the requirements of this chapter until the Administrator

approves the entire plan revision as complying with the applicable requirements of

this chapter.” Id. § 7410(k)(3).

       33.    When EPA approves a SIP that fully complies with the Good Neighbor

Provision, the SIP’s requirements take effect, ensuring that an Upwind State controls

its in-state sources’ emissions as required by the Good Neighbor Provision.

       34.    If EPA disapproves a Good Neighbor SIP, that determination

establishes a two-year deadline for EPA to promulgate a FIP ensuring that the State

comes into compliance with the Good Neighbor Provision, unless the State submits a

complete and approvable Good Neighbor SIP in the interim. Id. § 7410(c)(1)(B).

       35.    In implementing prior ozone standards, such as the 2008 ozone NAAQS,

EPA has issued FIPs for many of the Upwind States because EPA disapproved their

Good Neighbor SIPs or found that States failed to submit SIPs fully complying with

the Good Neighbor Provision. See, e.g., Cross-State Air Pollution Rule Update for the

2008 Ozone NAAQS, 81 Fed. Reg. 74,504, 74,514 (Oct. 26, 2016) (CSAPR Update); see

also Revised Cross-State Air Pollution Rule Update for the 2008 Ozone NAAQS, 85

Fed. Reg. 68,964, 68,974 (Oct. 30, 2020) (Proposed Revised CSAPR Update).


                             FACTUAL BACKGROUND

       36.    Ground-level ozone is not emitted directly into the air, but is a secondary

air pollutant that forms when other atmospheric pollutants, known as ozone



                                            9
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 10 of 25




“precursors,” such as nitrogen oxides (NOx) and volatile organic compounds (VOCs),

react in the presence of sunlight. 80 Fed. Reg. at 65,299.

      37.     EPA has found significant negative health effects in individuals exposed

to elevated levels of ozone, including coughing, throat irritation, lung tissue damage,

and aggravation of existing conditions, such as asthma, bronchitis, heart disease, and

emphysema. Id. at 65,302-11. Exposure to ozone has also been linked to premature

mortality. Id. Some subpopulations face elevated risks from exposure to ozone

pollution, including children, the elderly, and those with existing lung diseases, such

as asthma. Id.

      38.     People of color and those living below the federal poverty standard

disproportionately bear the consequences of ozone pollution. Under Executive Order

12,898, 59 Fed. Reg. 7,629 (Feb. 16, 1994), EPA must identify and address

disproportionate human health or environmental effects of its activities on

populations of color and low-income populations. EPA has previously acknowledged

that these populations are likely to face greater risk of adverse ozone-related health

impacts due to higher rates of asthma. 85 Fed. Reg. 49,830, 49,850 (Aug. 14, 2020).

      39.     For decades, EPA has known that formation and transport of ozone

occurs on a regional scale over much of the eastern United States. Pollution from

sources located in multiple upwind States contributes to high ozone levels in

downwind States, such as Plaintiff States. In large part due to the substantial

quantities of ozone pollution transported from upwind areas, many eastern States,

including Plaintiff States, have faced decades-long challenges in attaining clean air.




                                          10
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 11 of 25




      40.     EPA has determined that many of these downwind States cannot attain

the NAAQS without reductions in the “interstate transport” of ozone precursor

pollution from upwind sources. See, e.g., CSAPR Update, 81 Fed. Reg. at 74,514; see

also Proposed Revised CSAPR Update, 85 Fed. Reg. at 68,974. And for those

downwind areas that have been able to come into attainment, reductions in emissions

from upwind sources remain critical to ensuring their ability to maintain compliance,

as demonstrated by continued exceedances of the ozone standard on certain high

ozone days even after attainment designations.

      41.     In 2015, based on updated scientific information about the health risks

of ozone at lower concentrations, EPA revised the ozone NAAQS, setting the primary

and secondary standards at 70 parts per billion. 80 Fed. Reg. at 65,292. EPA

promulgated the 2015 ozone NAAQS on October 1, 2015. See, e.g., 83 Fed. Reg. 62,998

(Dec. 6, 2018) (EPA implementation rule stating that the 2015 ozone NAAQS “were

promulgated on October 1, 2015”).

      42.     According to EPA, the Upwind States have submitted Good Neighbor

SIPs; i.e., Infrastructure SIPs that purport to fulfill their Good Neighbor Provision

obligations for the 2015 ozone NAAQS as required under section 110(a)(2)(D) of the

Act.1 Yet, even though more than 12 months have passed since these Good Neighbor




1See EPA, National Status of a 110(a)(2) Ozone (2015) SIP Infrastructure
Requirement, Requirement: Section 110(a)(2)(D)(i) – I Prong 1: Interstate Transport
– significant contribution,
https://www3.epa.gov/airquality/urbanair/sipstatus/reports/x110_a__2__ozone__201
5_section_110_a__2__d__i__-_i_prong_1__interstate_transport_-
_significant_contribution_inbystate.html (last visited Jan. 12, 2021); and


                                         11
                Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 12 of 25




SIP submissions were respectively either determined or deemed complete, EPA has

not issued the required approval or disapproval for these Good Neighbor SIPs, as

required by the Act. See 42 U.S.C. §§ 7410(k)(2) & (3).

          43.     Specifically, Texas’s SIP submission was determined or deemed

complete on March 12, 2019 with respect to its Good Neighbor Provision obligations

under the 2015 ozone NAAQS (i.e., Section 110(a)(2)(D)(i) - I Prong 1: Interstate

transport - significant contribution, and Section 110(a)(2)(D)(i) - I Prong 2: Interstate

transport - interfere with maintenance).2 Therefore, EPA had a statutory deadline of

March 12, 2020 to approve or disapprove these portions of Texas’s SIP. EPA did not

approve or disapprove of these portions of Texas’s SIP by the deadline, and still has

not done so.

          44.     West Virginia’s SIP submission was determined or deemed complete on

March 14, 2019 with respect to its Good Neighbor Provision obligations under the

2015 ozone NAAQS (i.e., Section 110(a)(2)(D)(i) - I Prong 1: Interstate transport -

significant contribution, and Section 110(a)(2)(D)(i) - I Prong 2: Interstate transport

- interfere with maintenance).3 Therefore, EPA had a statutory deadline of March 14,

2020 deadline to approve or disapprove these portions of West Virginia’s SIP. EPA



EPA, National Status of a 110(a)(2) Ozone (2015) SIP Infrastructure Requirement,
Section 110(a)(2)(D)(i) - I Prong 2: Interstate transport - interfere with
maintenance,
https://www3.epa.gov/airquality/urbanair/sipstatus/reports/x110_a__2__ozone__201
5_section_110_a__2__d__i__-_i_prong_2__interstate_transport_-
_interfere_with_maintenance_inbystate.html (last visited Jan. 12, 2021).
2   Id.
3   Id.


                                            12
                Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 13 of 25




did not approve or disapprove of these portions of West Virginia’s SIP by the deadline,

and still has not done so.

          45.     Ohio’s SIP submission was determined or deemed complete on March

28, 2019 with respect to its Good Neighbor Provision obligations under the 2015 ozone

NAAQS (i.e., Section 110(a)(2)(D)(i) - I Prong 1: Interstate transport - significant

contribution, and Section 110(a)(2)(D)(i) - I Prong 2: Interstate transport - interfere

with maintenance).4 Therefore, EPA had a statutory deadline of March 28, 2020 to

approve or disapprove these portions of Ohio’s SIP. EPA did not approve or

disapprove of these portions of Ohio’s SIP by the deadline, and still has not done so.

          46.     Indiana’s SIP submission was determined or deemed complete on May

2, 2019 with respect to its Good Neighbor Provision obligations under the 2015 ozone

NAAQS (i.e., Section 110(a)(2)(D)(i) - I Prong 1: Interstate transport - significant

contribution, and Section 110(a)(2)(D)(i) - I Prong 2: Interstate transport - interfere

with maintenance).5 Therefore, EPA had a statutory deadline of May 2, 2020 to

approve or disapprove these portions of Indiana’s SIP. EPA did not approve or

disapprove of these portions of Indiana’s SIP by the deadline, and still has not done

so.

          47.     Kentucky’s SIP submission was determined or deemed complete on July

9, 2019 with respect to its Good Neighbor Provision obligations under the 2015 ozone

NAAQS (i.e., Section 110(a)(2)(D)(i) - I Prong 1: Interstate transport - significant



4   Id.
5   Id.


                                            13
                Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 14 of 25




contribution, and Section 110(a)(2)(D)(i) - I Prong 2: Interstate transport - interfere

with maintenance).6 Therefore, EPA had a statutory deadline of July 9, 2020 to

approve or disapprove these portions of Kentucky’s SIP. EPA did not approve or

disapprove of these portions of Kentucky’s SIP by the deadline, and still has not done

so.

          48.     Michigan’s SIP submission was determined or deemed complete on

September 8, 2019 with respect to its Good Neighbor Provision obligations under the

2015 ozone NAAQS (i.e., Section 110(a)(2)(D)(i) - I Prong 1: Interstate transport -

significant contribution, and Section 110(a)(2)(D)(i) - I Prong 2: Interstate transport

- interfere with maintenance).7 Therefore, EPA had a statutory deadline of September

8, 2020 to approve or disapprove these portions of Michigan’s SIP. EPA did not

approve or disapprove of these portions of Michigan’s SIP by the deadline, and still

has not done so.

          49.     EPA has not yet completed its mandatory duty to approve or disapprove

the Good Neighbor SIPs submitted by each of the Upwind States related to significant

contribution or interference with maintenance for the 2015 ozone NAAQS.8




6   Id.
7   Id.
8After the Notice of Intent to Sue letter was sent in September 2020, EPA also
missed deadlines to approve or disapprove Infrastructure SIPs addressing the Good
Neighbor Provision for the 2015 ozone NAAQS for Maryland by October 24, 2020
and Illinois by November 21, 2020, and still has not done so.


                                             14
               Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 15 of 25




         50.     Therefore, the agency is in violation of the Act for its failure to timely

perform those nondiscretionary duties with respect to the Good Neighbor SIPs

submitted by the Upwind States.

      HARM TO PLAINTIFF STATES FROM EPA’S FAILURE TO COMPLY
               WITH ITS MANDATORY STATUTORY DUTY

         51.     Emissions from each of the Upwind States contribute significantly to

problems attaining or interfere with maintenance of the 2015 ozone NAAQS in areas

within the Plaintiff States.

         52.     For ozone, the Act classifies nonattainment areas based on how far out

of attainment or how persistent the area’s nonattainment is. 42 U.S.C. § 7511(a). The

classifications are Marginal, Moderate, Serious, Severe, and Extreme. 42 U.S.C.

§7511(a).

         53.     Areas designated as “nonattainment” are required to attain the new

primary standard “as expeditiously as practicable but not later than” dates set forth

in the Act based on the area’s classification. Id. The further from attainment that an

area is, the more time it has to come into compliance. Following EPA’s promulgation

of the 2015 ozone NAAQS, EPA designated the New York Metropolitan Area as a

nonattainment area with a moderate classification.9 The Philadelphia Metropolitan

Area and Greater Connecticut Area were each classified as marginal nonattainment

areas.




9   83 Fed. Reg. 25,776, 25,821 (Jun. 4, 2018).


                                              15
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 16 of 25




      54.     Even outside of these formally designated nonattainment areas, ozone

monitors in other locations within the Plaintiff States continue to measure unhealthy

ozone levels that exceed the standard.10

      55.     Air quality modeling demonstrates that the high concentrations of ozone

measured in these densely-populated downwind regions are, in significant measure,

the result of emissions from major stationary sources of NOx located outside and

upwind of each State, including in the Upwind States.

      56.     Even as many of the Upwind States have done little to control emissions

from sources within their borders, Plaintiff States have long been involved in

substantial efforts to reduce emissions from in-state sources of NOx and to mitigate

the regional transport of NOx. Many Plaintiff States have cut ozone precursor

emissions year after year to meet and exceed “reasonable further progress” targets

mandated by 42 U.S.C. § 7511a, including by requiring in-state sources to meet a

variety of stringent emissions standards and comply with NOx Reasonably Available

Control Technology (RACT).

      57.     Plaintiff States have also implemented stringent emissions control

measures related to mobile sources, and participate in the Ozone Transport

Commission, which developed the first NOx Budget Program that dramatically

reduced ozone transport within the Ozone Transport Region. Plaintiff States also




 For example, in 2019 and 2020, monitors at Lynn and Martha’s Vineyard,
10

Massachusetts, registered numerous exceedances of the 2015 ozone NAAQS. See
EPA, Region 1: New England, https://www3.epa.gov/region1/airquality/
ma_over.html.


                                           16
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 17 of 25




have each participated in one or more of the multiple iterations of federal NOx Budget

trading programs, including the 2005 Clean Air Interstate Rule (CAIR), 70 Fed. Reg.

25,162 (May 12, 2005); 2011 Cross-State Air Pollution Rule (CSAPR), 76 Fed. Reg.

48,208 (Aug. 8, 2011); and 2016 CSAPR Update; 81 Fed. Reg. at 74,504 .

      58.     While EPA has failed to timely take the actions required by the Act to

remedy ongoing ozone problems, the agency’s own modeling projects that emissions

from sources in the Upwind States will continue to cause downwind air quality

problems in the years ahead. For example, EPA projects that even in 2023, the New

York Metropolitan Area is likely to remain in nonattainment of the 2015 ozone

NAAQS.11 Further, EPA’s modeling projects that each of the Upwind States

individually will still be contributing ozone precursors to downwind nonattainment

or maintenance problems in amounts that exceed the EPA-selected screening level

for determining whether a contribution is “significant” under the Good Neighbor

Provision in one or more of the Plaintiff States’ nonattainment or maintenance areas

in future years, such as the 2021 and 2023 ozone seasons.12 Indeed, in the Proposed


11See 84 Fed. Reg. 56,058, 56,080-81 (Oct. 18, 2019); see also State of New York v.
EPA, 964 F.3d 1214, 1220 (D.C. Cir. 2020) (“The EPA agreed with New York . . .
that the New York Metropolitan Area would likely be in nonattainment of the 2015
NAAQS in 2023.”).
12See EPA, 2015 Ozone NAAQS Interstate Transport Assessment Design Values
and Contributions (rev. May 2018), available at
https://www.epa.gov/airmarkets/memo-and-supplemental-information-regarding-
interstate-transport-sips-2015-ozone-naaqs; see EPA, Ozone Design Values &
Contributions Proposed Revised CSAPR Update, Attachment 5 to Air Quality
Modeling TSD for the Proposed Revised Cross-State Air Pollution Rule Update, Doc.
No. EPA-HQ-OAR-2020-0272-0064_attachment_5,“2023 DVs and Contributions
Tab,” available at https://www.regulations.gov/document?D=EPA-HQ-OAR-2020-
0272-0064.


                                         17
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 18 of 25




Revised CSAPR Update, EPA projected that even with the additional emissions

reductions proposed for certain of the Upwind States in the 2021 through 2024 ozone

seasons,    significant   contribution   to    nonattainment   and   interference   with

maintenance of the less-stringent 75 ppb 2008 ozone NAAQS would persist in the New

York Metropolitan Area through the 2024 ozone season. 85 Fed. Reg. at 69,008,

68,969.

      59.     EPA’s failure to timely act to approve or disapprove Upwind States’

Good Neighbor SIPs for the 2015 ozone NAAQS is a clear breach of EPA’s statutory

duty. EPA’s failure harms the public health and welfare of millions of residents in

the Plaintiff States.

      60.     Plaintiff States have a sovereign duty and responsibility to protect the

health and welfare of our residents and the quality of our environment. Yet in large

part because of ozone generated and transported from Upwind States—areas where

the Plaintiff States lack any direct authority to reduce emissions—our residents

continue to breathe unhealthy air.

      61.     Until EPA approves or disapproves the Upwind States’ Good Neighbor

SIPs, Plaintiff States are denied the relief provided by the Good Neighbor Provision,

either through compliant Good Neighbor SIPs or EPA-issued FIPs, and may face

delays in being able to challenge any deficiencies in Good Neighbor SIPs or FIPs.

      62.     EPA’s failure to comply with its non-discretionary duties also places

unfair economic and administrative burdens on many of the Plaintiff States, which

are required to timely meet our attainment obligations under the Act or face punitive




                                              18
                 Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 19 of 25




consequences. For example, the New York Metropolitan Area, designated by EPA as

a “moderate” nonattainment area, has an attainment deadline of August 3, 2024.13

Attainment must be demonstrated based on air quality readings measured in the

three-year period beginning in March 2021, only a few weeks from now. Preliminary

ozone readings in the 2020 ozone season show that the New York Metropolitan Area

needs significant relief from ozone precursor pollution transported from the Upwind

States as expeditiously as practicable. Without significant reductions in upwind, out-

of-state pollution in the 2021 ozone season and the subsequent years used to

determine attainment by the 2024 deadline, the New York Metropolitan Area may be

reclassified (i.e. be downgraded in air quality rating) to “serious” nonattainment

status and be required to implement additional emission reductions for in-state

sources. See 42 U.S.C. § 7511(b)(2).

           63.     The   Philadelphia   Metropolitan   Area   and   Greater   Connecticut

attainment deadlines are even sooner: 2021.14 Certified ozone data from 2018 and

2019 show numerous exceedances of the ozone standards, and preliminary ozone

readings in the 2020 ozone season show that, despite Delaware, New Jersey and

Connecticut’s successes in cutting in-state emissions, those areas still will likely not

attain by 2021 and may be reclassified (i.e. downgraded in air quality rating) to

“moderate” nonattainment status. See 42 U.S.C. § 7511(b)(2). Reclassification would



13See EPA, Fact Sheet – Final Area Designations for the National Ambient Air
Quality Standards for Ozone Established in 2015 at 7, available at:
https://www.epa.gov/sites/production/files/2018-04/documents/placeholder_0.pdf.
14   Id.


                                              19
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 20 of 25




therefore trigger additional control measures by the affected Plaintiff States, and

further heighten the need to have in place fully compliant Good Neighbor SIPs or

FIPs for the Upwind States.

      64.     EPA has recognized that requiring downwind areas to plan for

attainment and maintenance before requiring upwind reductions is contrary to the

Act’s statutory structure and places an “inequitable burden” on downwind areas. 81

Fed. Reg. at 74,516. For example, in the 2016 CSAPR Update, EPA stated that “[i]f

states or the EPA waited until Moderate area attainment plans were due before

requiring upwind reductions, then these upwind reductions would be delayed several

years beyond the mandatory CAA schedule. Further, the CAA implementation

timeline implies that requiring local reductions first would place an inequitable

burden on downwind areas by requiring them to plan for attainment and

maintenance without any upwind actions.” Id.; see also Wisconsin v. EPA, 938 F.3d

303, 315 (D.C. Cir. 2019); New York v. EPA, 781 F. App’x 4, 6-7 (D.C. Cir. 2019); North

Carolina v. EPA, 531 F.3d 896, 911-12 (D.C. Cir. 2008).


                               CLAIM FOR RELIEF

                    (Failure to Perform a Nondiscretionary Duty
                      Pursuant to 42 U.S.C. § 7410(k)(2) & (3))

      65.     Plaintiff States re-assert and re-allege paragraphs 1 through 64 above.

      66.     Indiana, Kentucky, Michigan, Ohio, Texas, and West Virginia have

submitted Good Neighbor SIPs that purport to address excessive interstate pollution

transport from their in-state sources, as required under section 110(a)(1) of the Act,




                                          20
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 21 of 25




including the Good Neighbor Provision of the Clean Air Act, 42 U.S.C.

§ 7410(a)(2)(D)(i)(I) for the 2015 ozone NAAQS.

      67.     EPA has a mandatory statutory duty to approve or disapprove these

Good Neighbor SIPs within 12 months of their being determined or deemed complete.

42 U.S.C. § 7410(k)(2) & (3).

      68.     More than 12 months ago, either EPA determined each of these Good

Neighbor SIPs from Indiana, Kentucky, Michigan, Ohio, Texas, and West Virginia

were complete or they were deemed complete by operation of law.

      69.     EPA had a statutory deadline of March 12, 2020 to approve or

disapprove Texas’s Good Neighbor SIP, a March 14, 2020 deadline for West Virginia’s

Good Neighbor SIP, a March 28, 2020 deadline for Ohio’s Good Neighbor SIP, a May

2, 2020 deadline for Indiana’s Good Neighbor SIP, a July 9, 2020 deadline for

Kentucky’s Good Neighbor SIP, and a September 8, 2020 deadline for Michigan’s

Good Neighbor SIP.

      70.     EPA did not make the required determinations approving or

disapproving each of the Upwind States’ Good Neighbor SIPs by these statutory

deadlines, and to date, has not made such determinations.

      71.     Therefore, EPA has not made the required determinations approving or

disapproving each of these Good Neighbor SIPs within 12 months of their being

determined or deemed complete, 42 U.S.C. § 7410(k)(2) & (3), and its failure is

ongoing. EPA is thus in violation of the Clean Air Act for its failure to perform those




                                          21
            Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 22 of 25




mandatory, nondiscretionary duties with respect to the SIPs submitted by the

Upwind States.

      72.     EPA’s failure to timely approve or disapprove Good Neighbor SIPs

submitted by the Upwind States and determined or deemed complete more than 12

months ago constitutes a “failure of the Administrator to perform any act or duty

under this chapter which is not discretionary with the Administrator” under 42

U.S.C. § 7604(a)(2).

      73.     EPA’s ongoing failure to timely approve or disapprove Good Neighbor

SIPs submitted by the Upwind States and determined or deemed complete more than

12 months ago has harmed and continues to harm the Plaintiff States by delaying

implementation of measures necessary to reduce the interstate transport of air

pollution from each of the Upwind States. Each of the Upwind States significantly

contributes to nonattainment of the 2015 ozone NAAQS, and/or interference with

maintenance of the same, in one or more of Plaintiff States, to the detriment of the

health and welfare of our residents, environment, economy, and property.


                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff States respectfully request that this Court enter

judgment:

      1.      Declaring that EPA is in violation of sections 110(k)(2) and (3), 42 U.S.C.

§ 7410(k)(2) & (3), by failing to perform its mandatory, nondiscretionary duty to

approve or disapprove the Upwind States’ SIPs submitted pursuant to the Good




                                           22
           Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 23 of 25




Neighbor Provision, 42 U.S.C. § 7410(a)(2)(D)(i)(I), for the 2015 ozone NAAQS within

12 months of each SIP having been determined or deemed complete;

      2.     Enjoining EPA to perform its mandatory duty to approve or disapprove

the provisions of each Upwind State’s SIP submitted pursuant to the Good Neighbor

Provision, 42 U.S.C. § 7410(a)(2)(D)(i)(I), for the 2015 ozone NAAQS by a date certain;

      3.     Awarding Plaintiff States their costs of litigation, including reasonable

attorneys’ fees recoverable under 42 U.S.C. § 7604(d);

      4.     Retaining jurisdiction over this matter for purposes of ensuring EPA’s

compliance with the Court’s order; and

      5.     Awarding such other and further relief as this Court deems just and

proper.


 Dated: January 12, 2021                    Respectfully submitted,

                                            FOR THE STATE OF NEW YORK

                                            LETITIA JAMES
                                            Attorney General of New York

                                            S/Claiborne E. Walthall15
                                            Morgan A. Costello
                                            Chief, Affirmative Litigation
                                            Claiborne E. Walthall
                                            Assistant Attorney General
                                            New York State
                                            Office of the Attorney General
                                            The Capitol
                                            Albany, NY 12224
                                            (518) 776-2380
                                            Claiborne.Walthall@ag.ny.gov


15Counsel for the State of New York represents that the other parties listed in the
signature blocks on this document consent to this filing.


                                          23
         Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 24 of 25




FOR THE STATE OF CONNECTICUT          FOR THE STATE OF DELAWARE

WILLIAM TONG                          KATHLEEN JENNINGS
Attorney General of Connecticut       Attorney General of Delaware

S/Jill Lacedonia                      S/Valerie Satterfield Edge
Jill Lacedonia                        Valerie Satterfield Edge*
Assistant Attorney General            Christian Douglas Wright*
Office of the Attorney General        Deputy Attorneys General
165 Capitol Avenue                    Delaware Department of Justice
Hartford, CT 06106                    102 W. Water Street
(860) 808-5250                        Dover, DE 19904
Jill.Lacedonia@ct.gov                 (302) 257-3219
                                      Valerie.Edge@delaware.gov

                                      *Pro Hac Vice applications to be filed


FOR THE COMMONWEALTH OF               FOR THE STATE OF NEW JERSEY
MASSACHUSETTS

MAURA HEALEY                          GURBIR S. GREWAL
Attorney General of Massachusetts     Attorney General of New Jersey

S/David S. Frankel                    S/Robert Kinney
David S. Frankel                      Robert Kinney
Special Assistant Attorney General    Dan Resler
Carol Iancu                           Deputy Attorneys General
Assistant Attorney General            Division of Law
Environmental Protection Division     25 Market St.
Office of the Attorney General        Trenton, NJ 08625-0093
One Ashburton Place                   (609) 376-2762
Boston, MA 02108                      Robert.Kinney@law.njoag.gov
(617) 963-2294                        Dan.Resler@law.njoag.gov
david.frankel@mass.gov
carol.iancu@mass.gov




                                     24
         Case 1:21-cv-00252 Document 1 Filed 01/12/21 Page 25 of 25




FOR THE CITY OF NEW YORK

JAMES E. JOHNSON
Corporation Counsel of the
City of New York

S/Nathan Taylor
Nathan Taylor
Assistant Corporation Counsel
New York City Law Department
100 Church Street, Rm 6-144
New York, NY 10007
(646) 940-0736
NTaylor@law.nyc.gov




                                    25
